        Case 6:20-cv-01012-ADA Document 24-1 Filed 03/31/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


  WSOU INVESTMENTS, LLC D/B/A                                Case No. 6:20-cv-01012-ADA
  BRAZOS LICENSING AND                                       Case No. 6:20-cv-01013-ADA
  DEVELOPMENT,                                               Case No. 6:20-cv-01014-ADA
                                                             Case No. 6:20-cv-01015-ADA
                Plaintiff                                    Case No. 6:20-cv-01016-ADA
                                                             Case No. 6:20-cv-01017-ADA
                v.                                           Case No. 6:20-cv-01018-ADA
                                                             Case No. 6:20-cv-01019-ADA
  TP-LINK TECHNOLOGY CO., LTD.,                              Case No. 6:20-cv-01020-ADA
                                                             Case No. 6:20-cv-01021-ADA
                Defendant                                    Case No. 6:20-cv-01022-ADA

                                                     JURY TRIAL DEMANDED



                                            ORDER

       Before the Court is Defendant’s Motion to Dismiss for Invalid Service and Lack of

Jurisdiction. After careful consideration of the Motion and all other matters properly before the

Court, the Court is of the opinion that the Motion lacks merit and should be DENIED.

       IT IS THEREFORE ORDERED that Defendant’s motion is DENIED.



       SIGNED this _______ day of ____________________________.




                                            ALAN D ALBRIGHT
                                            UNITED STATES DISTRICT JUDGE
